Citation Nr: 0927149	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-42 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left hip condition, 
claimed as secondary to service-connected orthopedic 
conditions. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to 
July 1991.

This appeal to  the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision in which the RO denied 
the Veteran service connection for a left hip condition and a 
psychiatric condition secondary to service-connected 
orthopedic conditions.  The Veteran filed a notice of 
disagreement (NOD) in October 2004, and the RO issued a 
statement of the case (SOC) in November 2004.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2004.

In November 2006, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  During the 
hearing, the Veteran submitted additional evidence, along 
with waiver of RO consideration of the evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.800 (2008). 

In a February 2007 decision, the Board, inter alia, denied 
service connection for a left hip condition, claimed as 
secondary to service-connected orthopedic conditions.  The 
Veteran appealed the February 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2008, the Court issued a Memorandum Decision, 
vacating the Board's decision as to the denial of the above-
referenced claim,  and remanding the claim to the Board for 
action consistent with the decision.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of points raised in the Memorandum Decision, and 
review of the claims file, the Board finds that further RO 
action on the claim on appeal is warranted. 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Veteran has asserted that his degenerative joint disease 
of his left hip is related to his service-connected 
orthopedic conditions ,including a lumbar spine disability, a 
left knee disability and a left ankle disability. 

The Veteran underwent a VA joints examination in September 
1998.  The examiner noted that X-rays of the hips revealed 
degenerative joint disease manifested by sclerosis of the 
acetabular rim and slight irregularity of the femoral heads, 
and concluded that the Veteran's rupture of the quadriceps 
tendon was secondary to a fall which was due to the 
instability of the knee as a result of degenerative disease 
of the left knee.

The foregoing evidence appears to suggest that the Veteran's 
left hip disability may be medically related to at least one 
of his service-connected orthopedic conditions-left knee 
disability-and the Court found that the Board did not 
adequately address the credibility of that opinion.   
Moreover, as the Secretary noted in his September 2008 Brief 
to the Court, "VA regulations indicate that the quadriceps 
muscles act on the hip joints".  See 38 C.F.R.§  4.73, 
Diagnostic Codes 5314, 5315 (2008).

In light of the above, the Board finds that VA examination to 
obtain a medical opinion-based on full consideration of the 
record, and supported by fully stated rationale-for a more 
definitive opinion as to whether one or more  service-
connected orthopedic conditions has caused or aggravates 
current left hip disability.  would be helpful in resolving 
the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008). 

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the claim (as the original 
claim for service connection will be adjudicated on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.  

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal. 
 The RO's letter to the appellant should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its letter meets the notice requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
particularly as regards VA's assignment of disability ratings 
and effective dates, as appropriate.  The RO should also give 
the Veteran notice of the current version of 38 C.F.R. 
§ 3.310 (as revised in October 2006)
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the  Veteran furnish  any additional 
information and/or evidence pertinent to 
this claim.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate. 
The RO should also give the Veteran 
notice of the current version of 
38 C.F.R. § 3.310 (as revised in October 
2006)

The RO's letter must also clearly explain 
to the Veteran that he has a full one- 
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician  should clearly identify 
all current  left hip disability/ies.  
Then, with respect to each diagnosed hip 
disability, the physician  should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability (a) was caused, or (b) is 
aggravated by any or all of the Veteran's 
service-connected orthopedic 
disabilities-lumbar spine disability,  
left knee disability and/or left ankle 
disability.  If aggravation of the 
nonservice-connected hip disability by 
any service-connected disability/ies is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

In rendering the requested opinion, the 
physician should specifically consider 
and address comments reflected in the 
September 1998 VA examiner's report 
(noted above)

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

4.  If the Veteran fails to report to the  
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority (to include 
the current version of 38 C.F.R. § 3.310, 
as revised in October 2006).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
current 38 C.F.R. § 3.310 (as revised in 
October 2006), along with clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


